El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Es ésta una acción en cobro de dinero interpuesta por Drug Company of Porto Rico, Inc., contra Julio Pérez Avilés y Dr. Francisco María Susoni, en la cual se alega substan-cialmente que los demandados formalizaron un contrato con la demandante el día 2 de marzo de 1927 en virtud del cual la demandante abrió un crédito al demandado Pérez Avilés hasta la cantidad de $2,000 para ser pagadas las facturas contra giros aceptados por éste, a un plazo de cinco meses, y el otro demandado, Dr. Francisco María Susoni, garantizó al *774primero, solidariamente, hasta la cantidad de $1,000; que como resultado de dicho contrato Pérez Avilés tomó a crédito a la demandante drogas y patentizados por la cantidad de $1,511.56, habiendo el demandado Pérez Avilés aceptado los siguientes giros: Número 6163, de 29 de febrero de 1928 por $652.40 a pagar el 31 de julio de 1928; número 7823 de 7 de julio de 1928, por $584.50 a pagar el 30 de noviembre de 1928; número 7994 de 9 de agosto de 1928, por $258.41, a pagar el .15 de marzo de 1929; el número 8593 de 3 de octubre de 1928, por $265.89 a pagar el día 28 de febrero de 1929, adeudándose de este último solamente $13.28.
Alega además la demandante que los demandados fueron requeridos de pago y que basta la fecha no ha sido satisfecha Ja cantidad que se reclama en la demanda.
Previa anotación de rebeldía contra el demandado Julio Pérez Avilés por haber dejado de contestar la demanda, se dictó sentencia contra él por la suma reclamada, con sus in-tereses legales desde la interposición de la acción.
El demandado, Dr. Susoni, negó todos los hechos de la de-manda, aceptó el otorgamiento y formalización del contrato celebrado con la demandante, y alegó que de acuerdo con el mismo la demandante abrió un crédito al otro demandado Pérez Avilés, en forma de cuenta corriente y expidiendo fac-turas por el montante de las mercaderías vendidas, que car-gaba a la cuenta corriente del otro demandado, y periódi-camente expedía giros, que comprendían distintas factu-ras, los cuales debían ser pagados por el otro demandado en el término de cinco meses desde la fecha de su expedición; que dicha cuenta corriente se continuó hasta el 15 de octubre de 1928, y que desde el 2 de marzo de 1927, fecha del contrato, hasta el día 15 de octubre de 1928, fecha de su terminación, la demandante entregó mercaderías a Pérez Avilés por valor de $8,274.47, habiendo recibido hasta el 15 de octubre de 1928 pagos efectuados por Pérez Avilés montantes a la suma de $4,365.27 quedando en dicha fecha adeudando Pérez Avilés a la demandante la cantidad de $3,909.20; que los pages efec-*775tuados por Pérez Aviles a la demandante, hasta el 15 de octu-bre de 1928, saldan en un todo la garantía prestada por el de-mandado Dr. Susoni,'ya que la misma alcanzaba a $2,000 (sie) y los pagos se elevan a $4,365.27; que el 15 de enero de 1929 la demandante y el otro demandado Pérez Avilés dieron por terminado el contrato mencionado, sin notificación ni conoci-miento del demadado Dr. Susoni, pagando Pérez Avilés a la demandante la cantidad de $2,397.64; y alegando especial-mente que en el caso de que la Corte considere que los pagos que habían sido hechos con fecha anterior no saldan su ga-rantía, los $2,397.64 exceden al importe de la misma; que la cantidad reclamada por la demandante es una ampliación del crédito hecho por la misma al demandado Pérez Avilés, por su cuenta y riesgo y sin intervención ni responsabilidad por parte del otro demandado.
La Corte de Distrito de Arecibo dictó sentencia contra el demandado Dr. 'Susoni, condenándole a satisfacer la cantidad de $1,000, sin especial condenación de costas, y de esta sen-tencia el referido demandado interpuso el presente recurso de apelación.
Ocho son los errores que el demandado apelante atribuye a la corte inferior. Examinaremos esos errores por su orden dentro del curso regular de la argumentación.
 Los errores primero y segundo se basan' en que la corte se negó a conceder las mociones presentadas por el apelante en 22 de septiembre de 1930 y 6 de noviembre del mismo año, solicitando una cuenta corriente y detallada de las distintas partidas tomadas por el demandado Julio Pérez Avilés a la demandante. La corte inferior basó su resolución negándose a conceder la moción en que el demandado Dr. Su-soni tenía un recurso a su alcance para obtener la misma finalidad mediante un “bill” de particulares (bill of particulars). La parte demandante alega, por conducto de su abo-gado, que la cantidad reclamada en la demanda está repre-sentada por cuatro giros de distintas cantidades, expedidos contra el codemandado Julio Pérez Avilés, quien los aceptó *776de conformidad, convirtiéndose lá cnenta que antes existía entre ellos en una cuenta líquida y cerrada, por lo cual no era necesario ni pertinente que la parte demandante tuviese que suministrarle copia alguna de la cuenta al apelante, ya que la causa de acción que se ejercita es distinta por completo a la que existía antes de cerrarse y liquidarse la cuenta con la conformidad de las partes.
En el contrato se convino que la demandante abriría un crédito a Julio Pérez Avilés basta la cantidad de $2,000 para ser pagadas las facturas contra giros debidamente aceptados por el Sr. Julio Pérez Avilés.
A pesar de que estos giros fueron aceptados, el demandado entiende que la corte ba debido resolver favorablemente su moción solicitando una cuenta corriente. Pero es el caso que el demandado apelante presentó como prueba una cuenta co-rriente que le fué facilitada por la demandante en 22 de julio de 1929. La demanda se radicó en 21 de marzo de-1930. En esta cuenta corriente aparecen descritas detallada-mente todas las partidas tomadas por Julio Pérez Avilés a la demandante. Esta cuenta, que fué rendida a solicitud del apelante, no aparece impugnada por éste, a pesar del tiempo transcurrido.
En el caso de Rose v. Bradley, 91 Wisc. 619, 65 N. W. 509, la Corte Suprema de Wisconsin se expresó en los siguientes términos:
“El mero hecho do que una persona prepare la cuenta de un deu-dor suyo con quien haya tenido relaciones comerciales, y el hecho de que se la envíe, y la retención por él de la misma,- sin objeción, no constituyen necesariamente una cuenta liquidada (account stated). Si la otra persona conserva la cuenta y deja de objetarla dentro de un tiempo razonable, los hechos suscitan una presunción o inferencia de asentimiento. Eso es todo. Tal presunción o inferencia es más o menos fuerte según las circunstancias. El olvidar devolverla u objetarla puede durar tanto tiempo que haga concluyente tal presun-ción en lo que a la cuestión de asentimiento se refiere, de suerte que la constituya en liquidada (stated). Sin embargo, la mera retención de la cuenta sin objeción sólo es evidencia de asentimiento.”
*777En el caso de White v. Hampton, 10 Iowa 238, se dijo:
“Lo que haya de estimarse como una cuenta liquidada teniendo en cuenta la presumida aquiescencia de las partes, deducida del transcurso del tiempo y falta de objeción dentro de un período ra-zonable, debe depender de- las circunstancias que han de juzgarse por la naturaleza de la transacción, los hábitos de los negocios y curso del comercio.” Véase Hollenbeck v. Ristine, 67 Am. State Rep. 306.
Cuando se ha rendido nna cuenta y no ha sido impug-nada después de un tiempo razonable permitido para su exa-men, dicha cuenta debe considerarse prima facie correcta. Esta presunción puede ser rebatida mediante prueba. First National Bank v. Allen, 100 Ala. 476, 46 Am. State Rep. 80.
En este caso la corte inferior permitió al demandado in-terrogar ampliamente al apoderado de la demandante, Angel M. Méndez, sobre la cuenta corriente, mientras presentaba su prueba. En ningún momento el apelante impugnó la correc-ción de esa cuenta. No hizo objeción a ninguna de sus par-tidas y al contender que no está obligado a pagar la cantidad que se le reclama en la demanda, se basa en la relación de-tallada que aparece en dicha cuenta de las partidas tomadas por Julio Pérez Avilés a la demandante. Habiéndose de-mostrado que el apelante tuvo la cuenta en su poder por un período de tiempo de ocho meses sin hacer objeción alguna, a la corrección de la misma, que la presentó como prueba v se ha servido de ella para plantear las cuestiones de derecho que a su juicio le eximen de responsabilidad, entendemos que debe prevalecer la presunción de que el apelante ha aceptado que la cuenta es correcta, ya que no se ha presentado prueba alguna para rebatir esta presunción. Y siendo ello así, te-niendo el apelante en su poder la información que solicitaba, no debe considerarse perjudicado porque la corte declarara sin lugar su moción y porque la demandante se negara a re-producir la cuenta que ocho meses antes le había facilitado.
 Pasemos ahora a considerar los errores tercero y cuarto que a continuación copiamos:
*778“3°. Cometió abierto error la corte inferior al considerar que des-pués de satisfecha la cantidad de $4,365.27 por Pérez Avilés, hasta el día 15 de octubre de 1928, el fiador Francisco M. Susoni, o sea el demandado apelante, era un responsable de acuerdo con los términos del contrato de la fianza, a pesar de ser la misma limitada hasta mil dólares en un crédito no mayor de dos mil dólares.
“4o. La corte inferior erró también al no considerar que el payo efectuado por Pérez Avilés el día 15 de enero de 1929, fecha en que se dió por terminado el contrato, ascendente a la cantidad de $2397.64 no saldaba en un todo la garantía prestada de acuerdo con el repe-tido contrato.”
Estos errores plantean la cuestión fundamental a resolver para determinar si el demandado es o no responsable al pago de la suma reclamada por la demandante. La corte inferior declaró probadas todas y cada una de las alegaciones de la demanda y escribió una cuidadosa opinión examinando el contexto de la fianza otorgada por el demandado y emi-tiendo su criterio sobre los efectos de la misma. El contrato celebrado entre la demandante, Julio Pérez Avilés y el de-mandado dice así:
“Arecibo, P. R., marzo 2, 1927. Contrato entre el Sr. Julio PÉREZ Avilés, Farmacéutico de la Ciudad de Arecibo; DRUG Company oe Porto Rico Inc., corporación organizada bajo las leyes del estado de New York, y Don Francisco María Susoni.
“Es convenido que la Drug Co. of Porto Rico Inc. abra un cré-dito a Don Julio Pérez Aviles hasta la cantidad de $2,000.00 para ser pagadas las facturas contra giros debidamente aceptados por el Sr. Julio Pérez Aviles a un plazo de cinco meses fecha de factura.
“Es convenido que este crédito se mantendrá en vigor por el tér-mino de tres años siempre y cuando que todas las condiciones esti-puladas en este contrato sean cumplidas por el Sr. Julio Pérez Avilés.
“En consideración a lo antes expuesto y a la consideración hecha de la extensión de dicho crédito por la Drug Company oe Porto Rico Inc., el Dír. Francisco María Susoni garantiza hasta la can-tidad de mil dólares ($1,000.00). Los otros mil dólares ($1,000.00) serán dados por la Drug Go. op Porto Rico Inc. sin otra garantía que la del Sr. Julio Pérez Avilés para mercaderías del ramo de far-macia que sean pedidas por el Sr. Julio Pérez Avilés, por la cual se *779constituye fiador y garantizador hasta la cantidad de mil dólares ($1,000.00) el Dr. Francisco María Susoni para eon la Drug COMPANY of Porto Riao INC., los sucesores o cesionarios de cualquier cantidad que en cualquier momento adeude el expresado Sr. Judio Pérez Avidés a la Drug Company of Porto Rico Ino., hasta la can-tidad de-mil dólares ($1,000), dejando en pie esta fianza y garantía hasta tanto avise por escrito de su cancelación entendiéndose que el De. FranoisCO María Susoni hace expresa renuncia de la excusión de bienes, de derechos de notificación de cualquier prórroga que con-ceda la Drug Company of Porto Rico Ino. al Sr. Judio Pérez Avidés para el pago de cualquier suma que les adeude en cualquier momento hasta la cantidad de mil dólares ($1,000) y que esta fianza hasta la cantidad de mil dólares ($1,000) se constituye con el carácter de solidaria con el Sr. Judio Pérez Avidés la Drug Company of Porto Rico Ino. por conducto de su apoderado Sr. Arturo Méndez y se compromete a mantener este crédito por tres años en vigor, siempre y cuando que los giros que se extiendan a cargo del Sr. Julio Pérez Avilés sean pagados al vencimiento de cada uno o sea al plazo de cinco meses. A mantener este crédito hasta la cantidad de $2,000, dos mil dólares, $1,000 como se ha expresado anteriormente con la garantía mencionada del Sr. Francisco María Susoni y mil dólares ($1,000.00) con la firma del Sr. Judio Pérez Avidés. Fdo. Drug Co. of Porto Rico. Por: — A. Méndez. Fdo. Julio Pérez Avilés. Fdo. Dr. F. M. Susoni. ’ ’
En síntesis el Dr. Susoni alega que su garantía fné otor-gada hasta la suma de $1,000, por el. término de tres años, y que toda vez que la demandante concedió al otro demandado crédito qne rebasó su garantía, los pagos verificados por Pérez Avilés lo relevaron a él de la obligación qne había contraído, por cnanto los referidos pagos ascendieron en 15 de octnbre de 1928 a $4,365.27, habiendo además Pérez Avilés pagado a la demandante $2,397.64 en 15 de enero de 1929.
De acnerdo con los términos del contrato la obligación con-traída por el demandado se limita, en cnanto a la cantidad, basta la snma de $1,000, y en cnanto al tiempo, al término de tres años. Las facturas deben ser pagadas por medio de giros debidamente aceptados por el Sr. Pérez Avilés. Se constituye la fianza con carácter de solidaria y el Sr. Susoni se convierte en fiador y garantizador hasta la snma de $1,000 *780de cualquier cantidad que en cualquier momento adeude Pérez Aviles a la demandante.
El demandado apelante se acoge a la doctrina sentada en el caso de Brunet v. Aponte, 33 D.P.R. 524, para argüir que no está,, obligado a pagar la suma que se le reclama. El al-cance de la doctrina establecida en este caso lia sido debida-mente explicado en el caso de Gamarra v. Navarro, 40 D.P.R. 745, y en el caso de la West India Oil Co. v. Ramírez Hostos, recientemente resuelto por este tribunal (ante pág. 646). Ya en el mismo caso de Brunet v. Aponte, supra, dijo esta corte que no existe una regia especial mediante la cual la distin-ción entre garantías continuas y limitadas puede ser estable-cida y que poco auxilio puede conseguirse de los casos deci-didos, pues ellos dependen de la peculiar fraseología de cada fianza en particular. Y la peculiar fraseología de la fianza otorgada por Susoni demuestra que se obligó a pagar solida-riamente, basta la suma de $1,000, por el término de tres años, de cualquier cantidad que en cualquier momento adeude Pérez Avilés a la demandante. En el caso de la West India Oil Co. v. Ramírez Hostos, supra, dijo la corte por conducto del Juez Aldrey:
“Los hechos en el presente caso son iguales a los del de Sucrs. de G-amarra, supra, pues en ambos la fianza no tiene tiempo deter-minado, se fijó una cantidad como límite de responsabilidad, se hi-cieron pagos por el deudor principal en exceso del límite de la can-tidad fijada y en ambos se constituyeron los fiadores en principales pagadores.
“Los casos citados por la corte inferior se distinguen del que re-solvemos y del de Gamarra en que en aquéllos los garantizadores se constituyeron en simples fiadores y en los otros dos la obligación fué suscrita como fiadores y principales pagadores de su fiado.”
En el presente caso las ventas becbas por la demandante a Pérez Avilés se llevaron a cabo dentro del término de tres años fijados en el contrato. Abora bien, de acuerdo' con los términos del contrato y el carácter solidario de la fianza, ¿cuál es la posición que ocupa el fiador demandado con res-pecto a su acreedora la demandante? Comentando el artículo *7811831 del Código Civil Español, equivalente al 1730 de nues-tro Código Civil, edición de 1930, que trata de los casos en que no tendrá lugar la excusión de bienes, dice Manresa:
“El segundo de los casos consignados en el artículo, es el de ha-berse obligado solidariamente el fiador con el deudor, y tampoco puede ofrecer duda ninguna su procedencia y justificación, porque entonces, por virtud de los mismos términos en que se contrae la obligación de fianza, cambia el carácter de la misma, toda vez que de subsidiaria pasa a ser solidaria, convirtiéndose con ello el fiador en un verdadero codeudor principal, lo mismo que el fiado. Dicha excepción se halla reconocida también en el párrafo 2°. del art. 1822, en el que se establece, como se recordará, que en dicho caso, en vez de seguirse las reglas y prescripciones propias del contrato de fianza, se observará lo dispuesto en la sección 4a., capítulo 3°., tít. 1°. de este libro, respecto de las obligaciones solidarias. Por lo tanto, de-jando de ser fiador por convertirse en deudor principal, no puede invocar el beneficio de orden que ha renunciado al obligarse in so-lidurn con el fiado.” Comentarios al Código Civil, tomo 12, pág. 258.
En el caso de G-amarra v. Navarro, supra, se cita, expli-cando su alcance, la sentencia dictada por el Tribunal Supremo de E’spaña en 29 de diciembre de 1898, en la cual se dice que “por consistir la fianza en la obligación de cumplir los compromisos contraídos por un tercero para el caso de no hacerlo éste, cabe que el fiador se obligue solidariamente con el deudor principal sin perder por ello el contrato su na-turaleza propia.’’ i j '
Manresa parece explicar el sentido de esta sentencia cuando dice, comentándola, que si de los términos del contrato o de la expresión de la voluntad del tercero resulta que 1a. inten-ción no fue convertirse en un mero deudor principal, sino constituirse tan sólo en fiador, aunque obligándose solidaria-mente, podrá intentarse contra él la reclamación por efecto de dicha solidaridad sin hacer antes excusión de bienes del fiado; pero hecho el pago, tendrá todos los derechos inheren-tes al fiador, y no estará sujeto a las limitaciones propias del codeudor solidario. •
La responsabilidad del fiador solidario para con el aeree-*782dor es igual a la del deudor; pero el contrato' de fianza con-serva su naturaleza propia en lo que respecta a las relaciones entre fiador y deudor. El fiador conserva sus derechos por razón de la fianza, mientras que el codeudor no tiene otros de-rechos que aquellos que se le reconocen en la sección 4a. del capítulo 3°., tít. 1°. del libro 4°. del Código Civil. En sus re-laciones con el acreedor el fiador solidario es un principal pa-gador que no puede alegar el beneficio de división y excusión y que tiene la obligación de cumplir el contrato íntegra y to-talmente, desde el momento en que el fiado deja de cumplir lo convenido.
Es verdad que de acuerdo con la cuenta corriente facili-tada por la demandante al demandado Dr. Susoni. hubo mo-mentos en que las mercaderías vendidas a Pérez Avilés reba-saron con exceso la cantidad de $2,000, y que de acuerdo con el contrato la demandante se obligó a abrir un crédito de $2,000 al codemandado Pérez Avilés, pero no' es menos cierto que el demandado apelante se obligó a pagar hasta la suma de $1,000 de cualquier cantidad que en cualquier momento adeudase Pérez Avilés a la demandante. En vista, de los tér-minos del contrato y del carácter solidario de la fianza, en-tendemos que el Dr. 'Susoni está obligado a satisfacer a la demandante la cantidad que se le reclama en la demanda.
El quinto error se basa en que la corte no permitió al demandado apelante declarar sobre la transacción que representaban los giros ofrecidos como prueba y por qué y por cuál institución bancaria se presentaron al cobro. Cuando declaraba el testigo Angel M. Méndez y se identificaban estos giros para ofrecerlos como prueba, y antes de ser aceptados, el abogado del apelante preguntó al pago de qué mercancías se referían dichos giros. La demandante se opuso a la pregunta. La corte sostuvo la objeción basada en que en el período de identificación de la prueba, el demandado podía repreguntar sobre este extremo, pero no sobre la transacción, reservando al demandado el derecho de hacerlo en la repregunta. El apelante tomó excepción, y luego, en la repregunta, interrogó al *783testigo con toda amplitud sobre la transacción y sobre el mismo extremo qne motivó ante sn objeción. Se desestima este snpnesto error.
Los errores sexto y séptimo se basan en qne la corte ad-mitió en evidencia la sentencia en rebeldía dictada contra el codemandado Pérez Avilés y la notificación de esta sentencia al interesado. Se declaran sin lugar estos supuestos errores.
Y el ultimo error se basa en que la corte .admitió como prueba cuatro giros, tres de los cuales aparecen aceptados por Julio Pérez Avilés y otro por J. Pérez Avilés, sin cons-tar en ninguno de ellos la fecba de la aceptación. También se desestima este alegado error.
La demandante, en un recurso interpuesto separadamente, pero que forma parte de este pleito, apeló de la parte de la sentencia que se refiere a las costas e intereses desde la in-terposición de la demanda, alegando que la corte erró porque no condenó al demandado al pago de las costas y de los inte-reses legales desde el momento en que se inició esta acción. Nosotros creemos que la corte inferior, al dictar su sentencia sin especial condenación de costas, tuvo en cuenta las cues-tiones de derecho envueltas en este litigio y la confusión que ba podido crearse con respecto a la interpretación de un con-trato de fianza, atribuyendo a la fianza solidaria limitaciones propias únicamente de la fianza simple. Opinamos que la corte inferior apreció esta circunstancia para no juzgar al demandado litigante temerario, y no nos sentimos justifica-dos para revocar su decisión.
En cuanto a los intereses legales entendemos que ba de-bido condenarse al demandado al pago de los mismos desde la fecba de la interposición de la demanda.

Debe confirmarse la sentencia apelada, con la única modi-ficación de condenar al demandado al pago de los intereses legales desde la interposición de la demanda.

El Juez Asociado Señor Wolf está conforme con la sen-tencia y la opinión salvo la parte de ésta que se refiere al caso de West India Oil Co. v. Ramírez el al., por los motivos que expresara en su voto concurrente en dicbo caso.